Per Curiam,
The court below refused to decree specific performance of a written agreement for the sale of real estate, and the vendee has appealed from a decree dismissing his bill. The contract in question fixed April 1, 1920, for settlement, and the chancellor found the “dealings and negotiations of the parties” proved they considered time of its essence; also that the “contract was altered by writing the word ‘ten’ over the word ‘first’ of April,” and this change was made neither with defendant’s consent nor his understanding that it postponed payment of the purchase price; that the evidence did not show the alleged postponement to have been “actually agreed to by both parties”; that, on the contrary, “the parties themselves treated the time limit [originally] fixed......as an essential element.” On these findings, the chancellor concluded that “plaintiff, having been unprepared on April 1, 1920, to consummate the contract......, and no arrangement having been agreed upon in place of it, is not entitled to a decree of specific performance.” We see no error.
The decree is affirmed at cost of appellant.